                                         1
                                         2
                                         3
                                         4
                                         5
                                         6
                                         7
                                         8                                   UNITED STATES DISTRICT COURT
                                         9                                  CENTRAL DISTRICT OF CALIFORNIA
                                        10
                                        11   LABARIAN WILLIS,                                   CASE NO.: 8:19-cv-00811-DOC
                                                                                                (JDEx)
                                        12                     Plaintiff,
                                                                                                BEFORE THE HONORABLE DAVID
WOODRUFF, SPRADLIN




                                        13   v.                                                 O. CARTER
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   CITY OF IRVINE; KRISTI
                                             VALENTINE; and DOES 1 through 10,                 JUDGMENT
                                        15   inclusive,
                                        16                     Defendants.
                                        17
                                        18               On March 27, 2020, this Court GRANTED the motion for summary judgment
                                        19   in its entirety filed by Defendants CITY OF IRVINE and KRISTI VALENTINE.
                                        20   [Dkt. 42].
                                        21               All claims having been adjudicated in favor of All Defendants,
                                        22               NOW, THEREFORE,
                                        23               IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Plaintiff
                                        24   LABARIAN WILLIS shall take nothing by way of his first amended complaint
                                        25   against Defendants. Said Defendants shall recover from Plaintiff their costs of suit
                                        26   incurred in this proceeding.
                                        27          March 31, 2020
                                             DATED: ______________                      _____________________________________
                                                                                        HONORABLE DAVID O. CARTER
                                        28                                              JUDGE OF THE UNITED STATES
                                                                                        DISTRICT COURT
                                                                                           1
                                             1483327.1
                                                                                        JUDGMENT
